EXHIBIT 10.22

AMENDMENT TO MGM MIRAGE FREESTANDING STOCK APPRECIATION

RIGHT AGREEMENT

This Amendment (this “Amendment”) is made and entered into as of June 30, 2011,
between Corey Sanders (the “Employee”) and MGM Resorts International (formerly
MGM MIRAGE), a Delaware corporation (the “Company”).

WHEREAS, on October 6, 2008 the Company granted a SAR (as defined in the SAR
Agreement (as defined below)) to the Employee under the Company’s Amended and
Restated 2005 Omnibus Incentive Plan (the “Incentive Plan”) and a Freestanding
Stock Appreciation Right Agreement (the “SAR Agreement”);

WHEREAS, on the date of grant of the SAR, the Employee had previously entered
into that certain Employment Agreement entered into as of January 1, 2006, by
and between MGM Grand Resorts, LLC and the Employee (the “Employment Agreement”)
which contained certain terms relating to stock options;

WHEREAS, the Company has determined that the SAR Agreement did not reflect the
Company’s intent with respect to the treatment of the SAR upon certain
terminations of employment of the Employee; and

WHEREAS, the Company and the Employee desire to modify the terms of the SAR by
amending the SAR Agreement;

NOW THEREFORE, the Company hereby amends the SAR Agreement as follows:

1. A new Section shall be added to the SAR Agreement as the last Section
appearing prior to the signature page of the SAR Agreement which shall read as
follows:

“Other Vesting; Additional Exercise Period. Notwithstanding anything to the
contrary contained in this Agreement, the Employment Agreement entered into as
of January 1, 2006, by and between MGM Grand Resorts, LLC and the Participant
(the “Employment Agreement”) or otherwise,

A. the SAR evidenced by this Agreement shall receive the treatment expressly
provided for stock options set forth in Section 10 of the Employment Agreement.

B. with respect to any continued vesting and exerciseability of the SAR which
the Participant may be eligible to receive under Section 10 of the Employment
Agreement (after giving effect to subsection A above) that is determined, in
whole or in part, by reference to a period of inactive status (including,
without limitation, during the term of an expired or superseded agreement, as
applicable), the continued vesting and exercise period shall be determined, in
whole or in part, as applicable, by

 



--------------------------------------------------------------------------------

reference to a period of inactive status, if any, as provided under the
Participant’s employment agreement with the Company or any of its affiliates
(including, without limitation, any Parent or Subsidiary) in effect as of the
applicable date of determination; provided, that such period shall in no event
exceed the term of the SAR as set forth in Section 3.1.A of this Agreement.

C. with respect to any accelerated vesting of the SAR which the Participant may
be eligible to receive under Section 10 of the Employment Agreement (after
giving effect to subsection A above) that is calculated, in whole or in part, by
reference to the remaining portion of the “Specified Term” (including, without
limitation, during the term of an expired or superseded agreement, as
applicable), the accelerated vesting shall be calculated, in whole or in part,
as applicable, by reference to the remaining portion of the “Specified Term,” if
any, of the Participant’s employment agreement with the Company or any of its
affiliates (including, without limitation, any Parent or Subsidiary) in effect
as of the applicable date of determination.”

2. Except as specifically amended hereby, the SAR Agreement shall remain in full
force and effect as originally executed.

3. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Freestanding Stock Appreciation
Right Agreement is hereby executed in Las Vegas, Nevada to be effective as of
the date set forth above.

 

MGM RESORTS INTERNATIONAL   By:   /s/ John M. McManus     Name:    John M.
McManus     Title:  

Executive Vice President,

General Counsel & Secretary

 

AMENDMENT TO COREY SANDERS SAR AGREEMENT COVERING OCTOBER 6, 2008 SAR GRANT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Freestanding Stock Appreciation
Right Agreement is hereby executed in Las Vegas, Nevada to be effective as of
the date set forth above.

 

/s/ Corey Sanders Corey Sanders

 

AMENDMENT TO COREY SANDERS SAR AGREEMENT COVERING OCTOBER 6, 2008 SAR GRANT